Citation Nr: 0923128	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  04-35 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a major joint 
disorder, right side, including as secondary to service-
connected brain syndrome with disequilibrium and right-sided 
weakness.  

2.  Entitlement to an evaluation in excess of 30 percent for 
brain syndrome with disequilibrium and right-sided weakness.  

(By separate decision, the Board will address the claim of 
entitlement to a waiver of recovery of an overpayment of VA 
disability compensation benefits in the amount of $9,639.23, 
to include the question of whether the RO properly 
discontinued the benefits, effective from December 27, 2001 
to May 27, 2003, based on the Veteran's fugitive felon 
status.) 


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from April 1949 to August 
1951.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

The Board addresses the claim of entitlement to service 
connection for a major joint disorder, right side, including 
as secondary to service-connected brain syndrome with 
disequilibrium and right-sided weakness, in the REMAND 
section of this decision, below, and REMANDS this claim to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  


FINDINGS OF FACT

1.  VA provided the Veteran adequate notice and assistance 
with regard to the claim being decided.

2.  The Veteran is left handed.

3.  During the course of this appeal, the Veteran's brain 
syndrome caused, in pertinent part, right-sided weakness, 
which had a mild residual effect on his motoric function.     

4.  In conjunction with right knee arthritis, the brain 
syndrome also caused disequilibrium and gait instability, 
symptoms that interfere with the Veteran's ability to engage 
in certain activities of daily living, including dressing 
independently, and necessitate the use of a cane and 
wheelchair, but did not result in more than mild incomplete 
paralysis of any affected nerve.  


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 30 
percent for brain syndrome with disequilibrium and right-
sided weakness are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.124a, 
Diagnostic Codes 8515, 8516, 8519, 8521 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2008); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the Veteran 
adequate notice and assistance with regard to the claim being 
decided such that the Board's decision to proceed in 
adjudicating that claim does not prejudice the Veteran in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).  

A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004).  Where notice was not mandated at 
the time of the initial RO decision, it is not error to 
provide remedial notice after such decision.  Id. at 122-24. 

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).  The Court further held that notice under the 
VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Such notice must 
explain how it determines the appropriate disability rating 
and effective date to assign the award.  Id. at 486.

In January 2008, the Court held that, with regard to claims 
for increased compensation, section § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 
(2008). The Court further held that, if the Diagnostic Code 
(DC) under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  As 
well, the Court held that the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant DCs, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation, including competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id. 
at 43-44. 

In this case, the RO provided the Veteran VCAA notice on the 
claim being decided by letter dated December 2006, before 
initially deciding that claim in a rating decision dated 
April 2007.  The timing of such notice reflects compliance 
with the requirements of the law as found by the Court in 
Pelegrini II.  

The content of such notice, considered in conjunction with 
the content of other letters the RO sent the Veteran in May 
2008 and October 2008, also reflects compliance with 
pertinent regulatory provisions and case law, noted above.  
In the letters, the RO acknowledged the Veteran's claim, 
notified him of the evidence needed to substantiate that 
claim, identified the type of evidence that would best do so, 
notified him of VA's duty to assist and indicated that it was 
developing his claim pursuant to that duty.  The RO also 
provided the Veteran all necessary information on disability 
ratings and effective dates.  As well, the RO identified the 
evidence it had received in support of the Veteran's claim 
and the evidence it was responsible for securing.  The RO 
noted that it would make reasonable efforts to assist the 
Veteran in obtaining all other outstanding evidence provided 
he identified the source(s) thereof.  The RO also noted that, 
ultimately, it was the Veteran's responsibility to ensure 
VA's receipt of all pertinent evidence.  The RO advised the 
Veteran to send to VA all requested evidence.  

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claim.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the Veteran identified as being pertinent to his claim, 
including service and post-service treatment records.  In a 
written statement dated May 2008, the Veteran indicated that 
he had no other information or evidence to give to support 
his claim.

The RO also conducted medical inquiry in support of the 
Veteran's claims by affording the Veteran VA examinations, 
during which examiners discussed, in part, the severity of 
the Veteran's service-connected brain disability.  The 
Veteran does not now dispute the adequacy of the reports of 
these examinations.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant). 



II.  Analysis of Claim

The Veteran seeks an increased evaluation for his brain 
disability.  He asserts that the 30 percent evaluation 
assigned this disability does not accurately reflect the 
severity of his associated symptomatology.  Such 
symptomatology allegedly includes right-sided weakness, 
disequilibrium, arthritis of the joints, headaches and memory 
loss, interferes with the Veteran's ability to use his right 
side, and necessitates the use of a cane and wheelchair.  

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2008).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2008).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
claims for increases, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in such cases, when the factual findings 
show distinct time periods during which a claimant exhibits 
symptoms of the disability at issue and such symptoms warrant 
different evaluations, staged evaluations may also be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

The RO initially evaluated the Veteran's brain syndrome with 
disequilibrium and right-sided weakness as 30 percent 
disabling pursuant to DCs 8521, 8045 and 9304, the latter two 
of which govern ratings of brain disease due to head trauma, 
considered a mental disorder.  In a rating decision dated 
December 2002, however, the RO separately service connected 
the Veteran's mental disorder, recharacterized as major 
depressive disorder and noted to include memory loss and 
associated headaches, secondary to the brain syndrome.  In 
this decision, the Board will therefore not consider the 
mental disorder, however characterized, to include the memory 
loss and headaches, in evaluating the severity of the 
Veteran's brain syndrome with disequilibrium and right-sided 
weakness under DC 8521.  

DC 8521 provides that a 10 percent evaluation is assignable 
for mild incomplete paralysis of the external popliteal nerve 
(common nerve).  A 20 percent evaluation is assignable for 
moderate incomplete paralysis of the external popliteal 
nerve.  A 30 percent evaluation is assignable for severe 
incomplete paralysis of the external popliteal nerve.  A 40 
percent evaluation is assignable for severe complete 
paralysis of the external popliteal nerve; foot drop and 
slight droop of first phalanges of all toes, cannot dorsiflex 
the foot, extension (dorsal flexion) of proximal phalanges of 
toes lost; abduction of foot lost, adduction weakened; 
anesthesia covers entire dorsum of foot and toes.  38 C.F.R. 
§ 4.124a, DC 8521 (2008).  

Also potentially applicable to this appeal are DCs 8515, 8516 
and 8519, which govern ratings of paralysis of the median, 
ulnar and long thoracic nerves.  The former two DCs provide 
that an evaluation in excess of 30 percent requires, at the 
very least, severe incomplete paralysis of the minor nerve.  
A 30 percent evaluation is the maximum evaluation assignable 
under DC 8519.  38 C.F.R. § 4.124a, DC 8515, 8516, 8519 
(2008).  

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a (2008).  

In this case, the evidence establishes that the Veteran's 
brain disability picture does not more nearly approximate the 
criteria for an increased evaluation during any period of 
time at issue in this appeal.      

During service, in September 1950, the Veteran was involved 
in a motor vehicle accident, which caused an intercranial 
injury.  This injury necessitated surgery, or more 
specifically, a bilateral trephine operation.  X-rays taken 
following the surgery revealed no abnormalities other than 
trephine defects and the Veteran began to improve, albeit 
gradually.  In January 1951, however, he began complaining of 
persistent right-sided weakness and a Clinical Board noted 
impaired memory, personality changes, right facial and right 
extremity weakness, hyperactive tendon reflexes on the right 
side, sustained right ankle clonus, and greatly impaired 
right hand and finger movements.  The Clinical Board 
diagnosed encephalopathy due to trauma and noted that there 
was no clinical improvement.  In May 1951, the Physical 
Evaluation Board determined that this disability, manifested 
by right hemiparesis, impaired intellect and personality 
change, rendered the Veteran unfit for duty and recommended 
his discharge from service.     

Following discharge from service, beginning in September 
1953, the Veteran underwent VA examinations of his brain 
disability and received treatment therefor.  During 
examinations, including in September 1953, December 1956, 
April 1999 and March 2007, and treatment visits, medical 
professionals noted that the Veteran was left handed.  They 
also noted that the brain disability was causing, in 
pertinent part, disequilibrium, right-sided weakness of the 
extremities, and a limp.  They indicated that these symptoms 
were affecting the strength in the Veteran right leg, foot, 
shoulder, hand and fingers.  They consistently characterized 
the Veteran's brain disability or residuals thereof as mild.

During VA examinations conducted in September 2006, February 
2007, October 2008 and November 2008, for the purpose of 
determining whether the Veteran was entitled to special 
monthly compensation based on the need for aid and attendance 
or by reason of being housebound, examiners again noted 
disequilibrium and gait instability and also arthritis of the 
right knee.  As explained below, the record is unclear as to 
whether such arthritis is related to the in-service injury.  
Regardless, during the aforementioned examinations, examiners 
considered all of the Veteran's right side abnormalities, 
including the arthritis, and indicated that these 
abnormalities interfered with the Veteran's ability to engage 
in certain activities of daily living, including dressing 
independently, and necessitated the use of a cane and 
wheelchair.  

During the course of this appeal, no medical professional, 
including the VA examiners, indicated that the Veteran's 
brain disability resulted in more than mild impairment, or 
more specifically, more than mild incomplete paralysis of any 
affected nerve.  

In sum, during the course of this appeal, the Veteran's brain 
syndrome caused, in pertinent part, right-sided weakness, 
which had a mild residual effect on his motoric function.  In 
conjunction with right knee arthritis, the brain syndrome 
also caused disequilibrium and gait instability, symptoms 
that interfere with the Veteran's ability to engage in 
certain activities of daily living and necessitate the use of 
ambulatory aids.  It did not, however, result in more than 
mild incomplete paralysis of any affected nerve.  

Inasmuch as the evidence fails to establish that the 
Veteran's brain disability causes complete paralysis of the 
external popliteal or ulnar nerve or severe incomplete 
paralysis of the minor median nerve, an evaluation in excess 
of 30 percent may not be assigned under any applicable DC for 
any time period at issue in this appeal.  The rating schedule 
is designed to accommodate changes in condition, however, and 
the Veteran may be awarded a different evaluation in the 
future should his brain disability picture change.  38 C.F.R. 
§ 4.1.  At present, however, the above noted evaluation is 
the most appropriate given the medical evidence of record.  

Based on the foregoing discussion, the Board concludes that 
the criteria for entitlement to an increased evaluation for a 
brain disability are not met.  In reaching this decision, the 
Board considered the complete history of the disability at 
issue as well as the current clinical manifestations and the 
effect the disability has on the Veteran's earning capacity.  
38 C.F.R. §§ 4.1, 4.2, 4.41 (2008).  The Board also 
considered the benefit-of-the-doubt rule; however, because 
the preponderance of the evidence is against this claim, the 
rule is not for application and the claim must be denied.  


ORDER

An evaluation in excess of 30 percent for brain syndrome with 
disequilibrium and right-sided weakness is denied.  


REMAND

The Veteran claims entitlement to service connection for a 
major joint disorder, right side, including as secondary to 
service-connected brain syndrome with disequilibrium and 
right-sided weakness.  Additional action is necessary before 
the Board decides this claim.  

As previously indicated, the VCAA provides that VA must 
notify a claimant of the evidence necessary to substantiate 
his claim and assist him in obtaining and fully developing 
all of the evidence relevant to his claim.  In this case, 
with regard to the claim being remanded, VA has not yet 
provided the Veteran adequate assistance; therefore, to 
proceed in adjudicating this claim would prejudice the 
Veteran in the disposition thereof.  Bernard v. Brown, 
4 Vet. App. at 392-94. 

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing a claimant a medical examination or obtaining a 
medical opinion when an examination or opinion is necessary 
to make a decision on a claim.  In this case, an examination 
in support of the claim being remanded is necessary.  The RO 
afforded the Veteran examinations during the course of this 
appeal, but the reports of these examinations are inadequate 
to decide this claim.  Therein, no examiner addressed whether 
the Veteran's service-connected brain disability is 
aggravating his nonservice-connected right-sided joint 
problems.  

Service connection may be granted when a claimed disability 
is found to be proximately due to or the result of a service-
connected disability, or when any increase in severity 
(aggravation) of a nonservice-connected disease or injury is 
found to be proximately due to or the result of a service-
connected disability, not to the natural progress of the 
nonservice-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2008); see also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  VA will not concede such aggravation unless the 
baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation and by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  The RO will determine the baseline and current 
levels of severity under the Schedule for Rating Disabilities 
and determine the extent of aggravation by deducting the 
baseline level of severity as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310(a)

In this case, the Veteran has submitted a competent medical 
opinion suggesting, but not definitively establishing, that 
his service-connected brain disability is aggravating his 
right-sided joint problems.  According to this September 2006 
written opinion, submitted by a VA physician, the "right 
hemiparesis may have put an additional strain on [the 
Veteran's] right knee, but degenerative bone disease is 
usually caused by overuse and/or prior trauma...."  Additional 
discussion on this matter is thus needed.  

Based on the foregoing, this case is REMANDED for the 
fol
low
ing 
act
ion
:

1.  Arrange for the Veteran to undergo a 
VA orthopedic examination in support of 
the claim being remanded.  Forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) identify all right-sided 
joint problems; 

b) indicate whether the Veteran 
has arthritis in the affected 
joints and, if so, whether the 
arthritis manifested to a 
compensable degree within a 
year of his discharge from 
service; 

c) opine whether it is at least 
as likely as not that the joint 
problems are related to the 
Veteran's active service, 
including the documented motor 
vehicle accident; 

d) if not, opine whether the 
Veteran's service-connected 
brain disability aggravates the 
joint problems; 

e) provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided; and 

f) if an opinion cannot be 
provided without resort to 
speculation, discuss why such 
is the case.

2.  Readjudicate the claim being 
remanded.  In so doing, consider whether 
the Veteran is entitled to service 
connection for a major joint disorder on 
the right side on direct, presumptive and 
aggravation (Allen) bases.  Thereafter, 
if the benefit sought is not granted, 
provide the Veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto.  

Subject to current appellate procedure, return this case to 
the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the remanded claim.  The Veteran need not act unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the remanded 
claim.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


